DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jolt
(DE Publication No. 202015103851 U1) in view of Goodman (US Patent No. 5547380 A) in further view
of Moore (US Publication No. 20170326027 A1).
Regarding Claim 1 and 2, Jolt discloses a supra structure abutment holder (Fig. 4-5 where the
abutment is label 2) comprising,
a clamping device (Fig. 6-7, label 3), and an auxiliary device (Fig. 6-7, label 4),
wherein the clamping device (Fig. 6-7, label 3) is adjustable in height, relative to the auxiliary device (Fig. 6-7 where the clamping device is adjusted in height relative to the auxiliary through label 17)
wherein the clamping device is adjustable along an axis of a supra structure and an abutment (it is found that clamping device is adjustable along the vertical axis of the supra structure and an abutment as seen in Fig. 6-7). 
However, Jolt is silent to adjusting the clamping device via threads wherein the threads are self- retaining and are formed as fine-pitch threads. Jolt discloses an adjusting means through a spring as seen in Fig. 6-7, label 15 (in Re. to claim 2 which was previously rolled up in claim 1 in the claim set filed on 2/17/2022).
Goodman discloses a clamp in the same field of endeavor of dental clamps and further discloses threads adjusting a clamp device height (Fig. 1, label 27 is the clamping device and label 29 is the screw which is being interpreted as being synonymous to the word “thread”) where the threads are self- retaining (The threads taught by Goodman are found to be self-retaining as self-retaining is being interpreted as remaining in the same position. This is disclosed by Goodman as the clamp disclosed by provides means to securely hold the cap with the tooth (Fig. 1) as goal of Goodman is to separate the cap from the tooth through the ultrasonic tool (21) and as such the threading must not shift to ensure the tooth is securely in place to receive the ultrasonic pulses (Col. 2, lines 62-67, and Col. 3, lines 1-2)) to improve precision of the adjusting means.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the adjusting means (spring) of Jolt to be the adjusting means (screw) of Goodman to improve precision of the adjusting means.
However, Goodman is silent to the threads being formed as fine-pitch threads.
Moore discloses an apparatus in the analogous art of clamps and further discloses threads
comprising fine pitch threads (Fig. 3, label 225; Par. [0100] discloses the threads being fine pitch) to
provide finer adjustments (Par. [0017]).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have the threads of Goodman to be fine pitch threads as taught by Moore to
provide finer adjustments to the clamp.
Regarding Claim 3, Jolt, Goodman, and Moore teaches the disclosed supra structure abutment
holder of claim 1 and Jolt further discloses a supra structure and an abutment are clamped between
auxiliary device and the clamping device (Fig. 5-6 of Jolt where it is disclosed to be a device for holding
dental structures together to be bonded and as such is capable of holding the supra structure and
abutment), wherein the supra structure and the abutment are held in positive-fit engagement with each
other (Fig. 5-6 of Jolt shows the abutment is positive-fit to the supra structure and can be applied to the
concept of the supra structure and the abutment being held together in a positive fit manner).
Regarding Claims 4, 5, and 11-12, Jolt, Goodman, and Moore teaches the disclosed supra
structure abutment holder of claim 1. However, Jolt is silent to the auxiliary device being deformable.
Goodman discloses the clamping device (Fig. 1 of Goodman, label 27) to be made of compliant
material (Col. 2 of Goodman, lines 65-66) to reduce the strain to the clamped structures being held.
However, Goodman is silent to the auxiliary device being deformable.
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have the auxiliary device and clamped structure of Jolt to be made of
compliant material as taught by Goodman to further reduce the strain of the structures held together on
the opposing side of the clamp device.
As such, it would provide the auxiliary device to be flexible and being capable of being elastically
deformed by incisal or occlusal surfaces of a supra structure (in Re. to Claim 4).
Further, the auxiliary device (Fig. 6-7 of Jolt, label 4) is deformed as a result of pressure applied
by the supra structure such that it partially accommodates the supra structure and is elastically
deformed (Col 2 of Goodman, lines 65-66 describes the clamping device being made of compliant (flexible) material to reduce the possibility of putting strain on the structures being held together. It
would as such make sense to have the auxiliary device labeled 23 of Goodman to also be made of a
compliant material to further reduce the strain of the structures held together on the opposing side of
the clamp device. As such, supra structure abutment taught by Jolt, Goodman and Moore is capable of
being elastically deformed by the supra structure to accommodate the supra structure and reduce the
strain to the structure; in Re. to Claim 5).
	In addition, the supra structure abutment taught by Jolt, Goodman, and Moore teaches the
adjustment of the clamping device (Fig. 6-7 of Jolt, label 3), the force applied to a bonding gap between
a supra structure and an abutment is adjusted due to the elastic deformation of the auxiliary device (Fig.
6-7 of Jolt where it is disclosed a device for holding an abutment and supra structure where a bonding
gap is inherently taught to be present as seen in the cross section of the apparatus of Fig. 6-7 of Jolt.
Further, it is inherent that by adjusting a device to hold the pieces together, it would adjust the force
applied to a bonding gap; As Goodman teaches the auxiliary device material to be made of compliant
material, it teaches the auxiliary device to be flexible and the force applied to a bonding gap between a
supra structure and an abutment is adjusted due to the elastic deformation of the auxiliary device; in
Re. to Claim 11).
Further, Jolt teaches the adjustment concerns the relative altitude of the auxiliary device (Fig. 6-
7 of Jolt, label 4) and the clamping device (Fig. 6-7 of Jolt, label 3) with respect to each other (See Fig. 6-
7 where the label 26 shows where space that is being adjusted which concerns the relative altitude of
the auxiliary device and clamping device; in Re. Claim 12).
Regarding Claim 6, Jolt, Goodman, and Moore teaches the disclosed supra structure abutment
holder of claim 1 and Jolt further discloses the auxiliary device (Fig. 6-7 of Jolt, label 4) is provided with
at least one depression (See Annotated Figure A of Fig. 6 of Jolt) for accommodating an occlusal
protrusion of the supra structure (See Annotated Figure A of Fig. 6 of Jolt where it is displayed that the abutment is found to be accommodating in the depression and as such it is capable of accommodating
an occlusal protrusion of the supra structure).

    PNG
    media_image1.png
    329
    486
    media_image1.png
    Greyscale

Annotated Figure A
Regarding Claim 7, Jolt, Goodman, and Moore teaches the disclosed supra structure abutment
holder of claim 1 and Jolt the clamping device (Fig. 6-7 of Jolt, label 3) is provided with a recess (See
Annotated Figure B of Fig. 6 of Jolt), for accommodating the abutment (See Annotated Figure B of Fig. 6
of Jolt), which is adapted to the length and/or the thickness of the lower portion of the abutment or an
abutment socket (As the clamping device is adjustable in terms of height relative to the auxiliary device,
the clamping device as a whole can adapt to the vertical length of the lower portion of the abutment. As
such, recess would also be capable to adapt to the vertical length of the lower portion of the abutment).

    PNG
    media_image2.png
    302
    471
    media_image2.png
    Greyscale

Annotated Figure B
Regarding Claim 9, Jolt, Goodman, and Moore teaches the disclosed supra structure abutment
holder of claim 1 and Jolt further discloses the auxiliary device (Fig. 6-7 of Jolt, label 4) is provided with a
flat block (Fig. 6-7 of Jolt, label 4 shows the auxiliary device being a flat block) and is provided, on one
side, with depressions for accommodating the occlusal surfaces of molars and/or, on the other side, at
least one depression for accommodating the incisal faces of incisors and/or cuspids (See Annotated
Figure A of Fig. 6 of Jolt where the abutment is being held in the depression of the auxiliary device, it is
capable of accommodating the incisal faces of incisors or cuspids).
Regarding Claim 10, Jolt, Goodman, and Moore teaches the disclosed supra structure abutment
holder of claim 1 and Jolt further discloses the supra structure abutment holder (Fig. 6-7 of Jolt) is
provide with at least one tractive element (Fig. 6-7, label 10) which extend between the auxiliary device
and the clamping device (Fig. 6-7).
Regarding Claim 13, Jolt, Goodman, and Moore teaches the disclosed supra structure abutment
holder of claim 1 and Jolt further discloses the arrangement of a supra structure and an abutment is
accessible from a side while clamped between the auxiliary device and the clamping device and a
bonding gap is visible (Fig. 6-7 of Jolt where it is disclosed to be a device for holding dental structures
together to be bonded and as such is capable of holding the supra structure and abutment; further it is
capable to view a bonding gap that can be made between the supra structure and abutment as seen in
Fig. 5-7).
Regarding Claim 17, Jolt, Goodman, and Moore teaches the disclosed supra structure abutment
holder of claim 1 and Jolt discloses the recess (See Annotated Figure B of Fig. 6 of Jolt) comprises a blind
hole (the recess is a very shallow blind hole as it is meant to hold the abutment in place as shown in Fig.
6 of Jolt) and wherein the abutment socket (An Abutment is capable of having an abutment socket)
comprises an implant analog (An abutment socket can be capable for comprising an implant analog).
Regarding Claim 18, Jolt, Goodman, and Moore teaches the disclosed supra structure abutment
holder of claim 1 and Jolt discloses the claimed invention and further discloses the flat block (Fig. 6-7 of
Jolt, label 4 shows the auxiliary device being a flat block) is a pancake cylinder (Fig. 8 of Jolt, label 4
shows a 3D view of the flat block being a pancake cylinder).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jolt (DE Publication No. 202015103851 U1) in view of Goodman (US Patent No. 5547380 A) in further view of Moore (US Publication No. 20170326027 A1) in further view of Lefman (US Patent No. 9492249 B1).
Regarding Claim 8, Jolt, Goodman, and Moore teaches the disclosed supra structure abutment
holder of claim 17 and Jolt further discloses the blind hole (the recess is a very shallow blind hole as it is
meant to hold the abutment in place as shown in Fig. 6) has a diameter which corresponds to the
diameter of a largest diameter of the abutment or the abutment socket (See Annotated Figure B of Fig. 6 of Jolt where it displays that the recess is the blind hole and of which it corresponds with the
abutment diameter). However, Jolt is silent to having at least one spacer.
Lefman discloses a device in the same field of endeavor and discloses the usage of a spacer ring
(Fig. 10 of Lefman, label 140) secure the abutment (Col 5 of Lefman, lines 45-59).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the supra structure abutment of Jolt, Goodman and Moore to
have a spacer ring of Lefman to secure the abutment in place to the blind hole to compensate for the
difference in diameter between the two.
Response to Arguments
Applicant's arguments filed on 6/08/2022 have been fully considered but they are not persuasive. Applicant argues that the clamping device does not occur along the axis of the abutment and supra structure axially as done with the applicant’s invention, but rather laterally. However, it is noted by how the claim has been amended, it does specify that the clamping device is required to adjust in the axial axis of the abutment and supra structure. It solely reads upon any axis of the abutment and supra structure, allowing the interpretation that the clamping device is adjusted in the vertical axis of the supra structure and abutment (clamping towards the center of the two structures or in other words adjustable on the y-axis). This concept is found to be taught by Jolt as the clamping device defined has it being adjusted in the y-axis of the supra structure and abutment. As such, applicant’s argument is found to unpersuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        8/26/2022